BeogdeN, J.
Can a trial judge, after the business of the court is terminated and he has left the bench for the term, sign an order modifying a judgment upon a jury verdict rendered during the term, and without notice to the adverse party?
The law answers the question in the negative. Branch v. Walker, 92 N. C., 87; Dunn v. Taylor, 187 N. C., 385, 121 S. E., 659; Bisanar v. Suttlemyre, 193 N. C., 711, 138 S. E., 1; McIntosh North Carolina Practice & Procedure, p. 691, section 620. McIntosh says: “In jury cases the judgment must be rendered at term, unless the parties consent otherwise; and where the parties consent that the judge may render judgment out of term, it relates to the term, and, as between the parties, is as valid as if rendered at term. 'At term’ means while the court is in session, and the judge is not authorized to render judgments outside of the courtroom and when the court is not in session, except by consent of the parties, unless it is a matter which properly comes before him at chambers.”
Reversed.